Title: To Thomas Jefferson from William H. Cabell, 30 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond. Sept: 30. 1807
                        

                        I have the honor to forward to you Major Newtons letters of the 26th. and also of the 27th and 28th.
                  I am with the highest respect Sir yr. Ob. St.
                        
                            Wm H: Cabell 
                     
                        
                    